UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:September 30, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER000-53497 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 80-0138937 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6208 W. Okanogan Ave., Kennewick, WA99336 (Address of principal executive offices, Zip Code) (509) 736-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Nox The number of shares of registrant’s common stock outstanding, as of November 14, 2013 was 109,028,604. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 3 Condensed Statements of Operations for the Three Months and the Nine Months ended September 30, 2013 (unaudited) and the Three Months and the Nine Months ended September 30, 2012 (unaudited) 4 Condensed Statement of Changes in Stockholders’ Equity (Deficit) for the period ended September 30, 2013 (unaudited) 5 Condensed Statements of Cash Flow for the Nine Months ended September 30, 2013 (unaudited) and the Nine Months ended September 30, 2012 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PART II - OTHER INFORMATION Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 6. Exhibits 45 SIGNATURES 45 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Advanced Medical Isotope Corporation Condensed Balance Sheets September 30, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable - trade - Prepaid expenses Prepaid expenses paid with stock - Inventory Total current assets Fixed assets, net of accumulated depreciation Other assets: License fees, net of amortization Patents and intellectual property Debt issuance costs Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest payable Payroll liabilities payable Deferred income - Short term loan payable Loans from stockholder Convertible notes payable, net Derivative liability Related party convertible notes payable, net Current portion of capital lease obligations Total current liabilities Long term liabilities: Capital lease obligations, net of current portion Total liabilities Stockholders’ Equity (Deficit): Preferred Stock, $.001 par value, 20,000,000 shares authorized; zero issued and outstanding - - Common stock, $.001 par value; 200,000,000 shares authorized; 109,016,604 and 81,544,459 shares issued and outstanding, respectively 81,544 Paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensedfinancial statements. 3 Advanced Medical Isotope Corporation Condensed Statements of Operations (unaudited) Three months ended September 30, Nine months ended September 30, Revenues $ Operating expenses Cost of materials Sales and marketing expenses Depreciation and amortization Professional fees Stock options granted Payroll expenses General and administrative expenses Total operating expenses Operating loss ) Non-operating income (expense) Interest expense ) Net gain (loss) on settlement of debt ) - ) ) Recognized income from grants Gain (loss) on derivative liability ) - - Non-operating income (expense), net ) ) ) Loss before Income Taxes ) Income Tax Provision - Net Loss $ ) $ ) $ ) $ ) Loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these condensedfinancial statements. 4 Advanced Medical Isotope Corporation Condensed Statement of Changes in Stockholders’ Equity (Deficit) (Unaudited) Common Stock Paid in Accumulated Shares Amount Capital Deficit Total Balances at December 31, 2012 (audited) $ $ $ ) $ ) Common stock issued for: Cash and the exercise of warrants - Services and prepaid services - Exercise of warrants for services - Accounts payable and prepaid services - Loan fees on convertible debt - Debt converted - Options and warrantsissued for services - - - Beneficial conversion feature - - - Net loss - - - ) ) Balances at September 30, 2013 $ $ $ ) $ ) The accompanying notes are an integral part of these condensedfinancial statements. 5 Advanced Medical Isotope Corporation Condensed Statements of Cash Flow (Unaudited) Nine months ended September 30, CASH FLOW FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation of fixed assets Amortization of licenses and intangible assets Amortization of convertible debt discount Amortization of debt issuance costs - Amortization of prepaid expenses paid with stock - Common stock issued for services Common stock issued for interest - Warrants exercised for services - Stock options and warrantsissued for services Gain on derivative liability ) - Loss on settlement of debt - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses ) ) Accounts payable Payroll liabilities ) Accrued interest Grant money used to offset expenditures ) ) Net cash used by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash used to acquire patents and intellectual property ) ) Cash used to acquire equipment - ) Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on Washington Trust debt ) ) Principal payments on capital lease ) ) Proceeds from short term loan Payments on short term loan ) ) Proceeds from convertible debt Principal payments on convertible debt ) - Principal payments on long-term debt - ) Proceeds on sale of stock for cash - Proceeds from exercise of warrants - Net cash provided byfinancing activities Net increase (decrease) in cash ) Cash, beginning of period CASH, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these condensed financial statements. 6 Advanced Medical Isotope Corporation Notes to Condensed Financial Statements For the nine months ended September 30, 2013 (unaudited) and the year ended December 31, 2012 NOTE 1:BASIS OF PRESENTATION Nature of Organization The accompanying condensed financial statements of the Company have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures required by accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements reflect all adjustments that, in the opinion of management, are necessary to present fairly the results of operations of the Company for the period presented. The results of operations for the nine months ended September 30, 2013, are not necessarily indicative of the results that may be expected for any future period or the fiscal year ending December 31, 2013. Reclassification Certain prior period amounts in the condensed financial statements have been reclassified to conform to current period presentation. Fair Value of Financial Instruments Fair Value of Financial Instruments, requires disclosure of the fair value information, whether or not recognized in the balance sheet, where it is practicable to estimate that value. As of September 30, 2013 and December 31, 2012, the balances reported for cash, prepaid expenses, accounts receivable, accounts payable, and accrued expenses, approximate the fair value because of their short maturities. We adopted ASC Topic 820 (originally issued as SFAS 157, “Fair Value Measurements”) as of January 1, 2008 for financial instruments measured as fair value on a recurring basis. ASC Topic 820 defines fair value, established a framework for measuring fair value in accordance with accounting principles generally accepted in the United States and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC Topic 820 established a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). These tiers include: Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. We measure certain financial instruments at fair value on a recurring basis. Assets and liabilities measured at fair value on a recurring basis were calculated using the Black-Scholes pricing model and are as follows at September 30, 2013: Total Level 1 Level 2 Level 3 Assets Total Assets Measured at Fair Value $
